t c memo united_states tax_court kristine j wolfgram petitioner v commissioner of internal revenue respondent docket nos filed date kristine j wolfgram pro_se christian a speck for respondent memorandum findings_of_fact and opinion morrison judge on september and the respondent irs mailed petitioner kristine j wolfgram wolfgram separate notices of deficiency for the taxable years and respectively in those notices the irs determined the following deficiencies additions to tax for late filing additions to tax for late payment and additions to tax for failure to pay estimated income_tax additions to tax_year deficiency dollar_figure big_number sec_6651 dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure the issues for decision are whether wolfgram is entitled to business-expense deductions she claimed for and allegedly related to a house that was designed to be a bed-and- breakfast inn whether she is entitled to dependency_exemptions and various educational credits whether she is liable for the sec_6651 late-filing addition_to_tax for and and whether she is liable for the sec_6654 failure-to-pay-estimated-tax addition_to_tax for findings_of_fact we adopt as findings_of_fact all statements contained in the stipulations of facts the stipulations of facts and the attached exhibits are incorporated here by this reference at the time she filed her petitions wolfgram resided in california 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2as discussed below the irs has conceded that wolfgram is not liable for the sec_6651 late-payment addition_to_tax for and and the sec_6654 failure-to-pay-estimated-tax addition_to_tax for therefore an appeal of our decision in these cases would go to the court_of_appeals for the ninth circuit unless the parties both stipulate the jurisdiction of the court_of_appeals for another circuit see sec_7482 in wolfgram and her husband the wolfgrams decided to pursue their dream of building a bed-and-breakfast inn at some point in the year the wolfgrams sold their old house for dollar_figure and used the money to buy a picturesque piece of land in michigan bluff california they rented a mobile home to serve as both their office and living quarters placing the mobile home on the michigan bluff site they completed construction of the new house in and now live in it as we recount later in this opinion after the petitions in these cases were filed the wolfgrams jointly submitted late tax returns for tax years and in which they claimed business_expense deductions related to the construction of the new house during and wolfgram commuted daily from the mobile home in michigan bluff to her day job in rancho cordova california where she worked for an entity called alpha fund joint powers agency it is unclear how much time she spent building the new house most of the work related to the house was done by wolfgram’s husband it is also unclear whether the wolfgrams had originally intended to sell the house or to operate it as a bed-and- breakfast inn on cross-examination wolfgram equivocated q q a a q a q a q a could you explain to me exactly what is the business that’s represented on these schedule cs it is the construction of the bed-and- a breakfast how did you intend to make a profit from constructing the bed-and-breakfast by buying various pieces of property and building them for commercial use q buying pieces of property would cost you money when did you expect to receive income or any kind of money with respect to these bed-and-breakfasts you know i would like to--you to speak with a my husband and have him comment on that q would you agree that you were not in the business of selling bed-and-breakfast facilities in that particular facility in that home in a that-- q a q a q land yes that particular facility would i agree yes no i would not agree how then were you intending to make money from that particular facility by eventually renting it out to bed-and- breakfast customers were the expenses that are represented on the schedule cs were they costs incurred in building the facility probably costs incurred in developing the husband regarding this building the building you know i’d really like you to talk with my so your answer is you’re not sure what these expenses were interpretation that’s true it would be up to wolfgram’s husband initially asserted that the purpose of the enterprise was not running the bed-and-breakfast it was developing the real_estate for the bed-and-breakfast that is building it but later in his testimony he said that upon completing a new_building they expected to go full steam into doing the bed-and-breakfast operation he stated that the couple was planning on charging customers to stay at the establishment overnight wolfgram and her husband have never had any rent-paying customers at the new house although the structure could be used as a single-occupancy family residence as is evidenced by the fact that the wolfgrams live alone in the house wolfgram’s husband testified credibly that the layout and design of the structure were those of an inn rather than those of a residence all doorways were built inches wide to make the premises wheelchair accessible there was a separate_unit with a kitchenette the wolfgrams claimed deductions on their returns for car and truck expenses related to the house the returns stated that these expenses related to only one vehicle wolfgram’s husband initially testified that the expenses were related to wolfgram’s 104-mile round-trip commute in her car from the mobile home in michigan bluff to her job as a workman’s compensation administrator in rancho cordova but on cross-examination he said that some of the expenses were related to a truck he used almost entirely for business in terms of running around to get licenses to get a lot of permits visit the county whole lot of times sic we find that wolfgram’s husband owned a truck and used it in the construction of the new house we have no way of determining how much the truck was used in the construction of the new house as opposed to other uses we find that wolfgram owned a car and used it to commute from the mobile home to her place of employment we are unable to estimate whether the mileage figures listed on the joint returns were allocable to the car versus the truck the wolfgrams claimed deductions on their returns for contract labor expenses related to the house wolfgram’s husband testified credibly that the contract labor expense of dollar_figure that the couple deducted for was a payment to an architect to design the new house he could not recall the name of the company but claimed to have an invoice for its services and the original design plans on his computer in his car near the courthouse wolfgram’s husband did not produce these items he did not explain the dollar_figure contract labor expense claimed as a deduction in we find that the wolfgrams spent dollar_figure in to pay an architect to design the new house we have no basis to find any other fact regarding the claimed expenses for contract labor the wolfgrams claimed deductions for the rent expense related to the house wolfgram’s husband testified that the rent expense which the wolfgrams claimed dollar_figure for each year was for storage for things we brought up from the old house but at another point he stated that the rent expense was in part or entirely allocable to the cost of renting the mobile home well the rent for the motor--there was a rent for the motor home that i forget the exact amount but that’s what is reflected here as a is the rent or leasing of the motor home we find that some of the dollar_figure claimed on the return for each year corresponded to rent for the mobile home that the wolfgrams lived in during construction the wolfgrams claimed a deduction for dollar_figure in repairs and maintenance_expenses related to the house wolfgram’s husband testified that the dollar_figure repairs-and-maintenance expense was for wind damage to the motor home that winter we find that this is true the wolfgrams deducted utility expenses related to the house the dollar_figure utility expense deducted for was for the price that the electric and power company charged for the temporary hookup in order to provide with water and with tool power necessary to do the building the dollar_figure utility expense deducted for was for electricity used for power tools lights heaters things like that especially the winter of where we had to heat an open house and we had a lot of ice forming that winter so i suspect that it is a compilation and it may be an estimate a low estimate of the electrical power bills that are going in there at that time the electric bills for the house and the mobile home were not separate wolfgram did not introduce any electric bills or any other documentary_evidence the testimony was imprecise and uncertain thus we are unsure what services the and utility expenses were for ie electric gas telephone or water and how much of each expense was allocable to the new house instead of the mobile home wolfgram’s husband testified that he forbade his wife to file a timely tax_return q by wolfgram do you think i could have done the taxes myself a by wolfgram’s husband i think it is no way and you couldn’t have taken it to anybody to do them the--i was absolutely prohibitive with respect to you doing that had threatened to take them to a tax specialist and i refused to let you you had begged and pleaded with me at least times probably lot more during those two years to do them i promised regularly that i would do them i would do them i just couldn’t do them he stated that he threatened to leave his wife if she hired a tax-return preparer although he asserted that this was a financial threat he did not describe how leaving his wife would hurt her financially we find that wolfgram’s husband threatened to leave her if she filed her own timely tax_return wolfgram received the following payments in dollar_figure of wages from her employer alpha fund joint powers agency dollar_figure of interest_income and an dollar_figure refund of a prior year’s state_income_tax payment a payment that she had deducted on the prior year’s federal income-tax return and in wolfgram received dollar_figure of wages from the same employer alpha fund joint powers agency and dollar_figure of interest_income the wolfgrams did not file timely income_tax returns for and the irs received information returns showing that wolfgram had received the unreported amounts listed above it did not receive information returns showing that her husband earned any money not having received tax returns from either wolfgram or her husband the irs sent to wolfgram--and to her alone--a notice_of_deficiency dated date for the tax_year and a notice_of_deficiency dated date for the tax_year the two notices were based on the above items of unreported income and the capital_gain from the sale of the wolfgrams’ home in which the irs later conceded to be excludable from gross_income as discussed below the notices determined additions to tax against wolfgram for failing to file timely tax returns failing to timely pay tax and failing to pay estimated_taxes the irs has conceded some of the additions to tax as discussed below wolfgram timely petitioned the court on date for the tax_year docket no and date for the tax_year docket no wolfgram’s husband also signed both petitions but on date the court dismissed him from both cases for lack of jurisdiction only after wolfgram received the deficiency notices did wolfgram and her husband file joint returns for and the return was received by the irs on date the return was received on some day in date both returns bore the date date in the returns wolfgram and her husband included all of the previously unreported items of income mentioned above attached to each return was a schedule c profit or loss from business for a legal writing and research business operated by wolfgram’s husband for this business the schedules reported net business income of dollar_figure for and dollar_figure for the irs does not challenge the amounts on these schedules also attached to each return was a schedule c for developing real_estate for bed breakfast the schedules which reported no income listed the expenses as follows 3at trial on date the irs made an oral motion to consolidate the two cases which the court subsequently granted 4even though the wolfgrams submitted their returns after the filing deadline the claims of joint filing_status on the returns entitle wolfgram to joint filing_status because the returns were made part of the record before these cases were submitted to this court for decision see 86_tc_433 n affd in part and revd in part 851_f2d_1492 d c cir thus she qualifies for the tax_rates applicable to married individuals filing joint returns see sec_1 schedule c expense category car and truck expense sec_1 contract labor insurance interest other office expenses rent or lease vehicles machinery and equipment other business property repairs and maintenance utilities total dollar_figure big_number -0- big_number big_number dollar_figure big_number -0- big_number big_number -0- big_number big_number 1in pt iv of schedule c entitled information on your vehicle the wolfgrams further detailed their claimed car and truck expenses line of schedule c requests the following information of the total number of miles you drove your vehicle during the taxable_year enter the number of miles you used your vehicle for a business b commuting c other for the wolfgrams identified a vehicle as having been placed into service on date and listed the miles driven as follows big_number for business the phrase between jobs for commuting even though the form requested a number and big_number for other for they listed miles for the same vehicle as follows big_number for business zero for commuting and big_number for other they answered yes to the question was your vehicle available for personal_use during off-duty hours the wolfgrams claimed on their returns that they had written evidence to support their car-and-truck expense claims but presented none to the irs or to the court the wolfgrams also claimed exemptions for two sons as dependents on the return and an exemption for one son as a dependent on the return they also claimed a dollar_figure lifetime_learning_credit for and a dollar_figure hope scholarship credit for with respect to one son wolfgram provided no documentation substantiating any of these expenses credits or exemptions finally the wolfgrams reported a dollar_figure payment for in the box on form_1040 u s individual_income_tax_return used to report estimated_taxes the wolfgrams presented no evidence that this payment was ever made nor has the irs conceded that it was made as a result of their claims for deductions credits exemptions and payments their joint returns showed an overpayment of dollar_figure for and no tax due for a trial was held in san francisco on date i arguments of the parties opinion in her opening brief wolfgram asserts that her husband should not have been dismissed from the cases claiming that he has constitutional standing and that the federal rules of civil procedure require that he be joined as a party to these cases wolfgram says that the irs’s challenge to the schedule c deductions is somehow procedurally defective 5the reasoning contained in the order of date was sufficient to address wolfgram’s argument the order explained that we do not have jurisdiction over wolfgram’s husband because the irs did not mail him a notice_of_deficiency the tax_court cannot join a person in a case under its rules or the federal rules of civil procedure if it has no jurisdiction over that person 67_tc_329 while respondent seeks to challenge individual matters on the schedule c respondent waived such issues in preliminary proceedings by refusing to either allow the schedule c’s so that the parties could discuss individual items or to state legal authority under relevant facts why the schedule cs should not be allowed mr specks sic own statement of the issue implies that he still thinks that business_losses should not be allowed to offset wage slave earnings but he cites no authority for that position she argues that the failure to timely file is obviously john’s fault and not kristine’s and that all punishable conduct if any was by john who completely over reached or dominated kristine into what ever position that she was in the irs’s answering brief begins with several concessions of determinations made in the notices of deficiency it concedes that the amount of the capital_gain received from the sale of the wolfgrams’ home in was excludable from income under sec_121 wolfgram should be permitted to elect joint filing_status and the estimated-tax penalty for the tax_year and the failure-to-pay penalties for both the and tax years should not be imposed the irs also states that because wolfgram’s husband was dismissed from this case as he was not a recipient of a notice_of_deficiency it would not assert an increased deficiency for either tax_year to reflect the net_income attributable to his legal writing and research business reflected on the schedule cs for the business the irs notes that wolfgram stipulated that she received payments in the amounts stated supra pp including wages for both years at issue interest for both tax years at issue and the state_income_tax refund it contends that wolfgram failed to prove that the schedule c expenses she allegedly incurred were not personal expenses under sec_262 and that she failed to provide any records to substantiate that she incurred the expenses it notes in particular that wolfgram failed to document her car and truck expenses as required under sec_274 in addition the irs asserts that any expenses_incurred in connection with a bed-and-breakfast activity were capital expenses under sec_263 or startup expenses under sec_195 and thus are not currently deductible the irs argues that wolfgram is not entitled to her claimed dependent exemptions for her children and hope scholarship and lifetime learning credits for each year because she failed to provide evidence to support her entitlement to them the irs maintains that it has met its burden of producing evidence that wolfgram is liable for the late-filing penalty for both and and the estimated_tax penalty for it denies that her husband’s threat to leave her was a reasonable_cause for her failure_to_file the tax returns on time the irs observes that wolfgram was not trapped in her house that she commuted over miles to work every day and that she paid her other bills on time it claims that she could have driven to the post office to deposit a separate_return in the mail in her reply brief wolfgram discusses the purpose of constructing the new house but she equivocates she states that the house was not intended to be a ‘personal residence’ but after completed a business structure which the law requires that petitioners also live in an operating bed and breakfast but later she states that while it is true that petitioner did not bring the bed and breakfast into operation in or that fact is irrelevant because the schedule cs did not purport to be generated or supported by that business but rather by the land development business she argues that it does not matter that she has no documents to substantiate her expenses because the irs failed to adequately discuss the business_expense deductions with her before trial furthermore she claims that sec_162 does not require that she demonstrate how much of the mobile home rent was allocable to a bed-and-breakfast business as opposed to the couple’s personal expenses she suggests that the entire rental expense is deductible because it was necessary to live on site for the business venture to be successful addressing the late-filing penalty wolfgram acknowledged that she was aware that a return was not filed and she would remind her legal counsel husband and he would promise to file and tell her that there was not need to file it then because there was no tax due and no penalty for failure_to_file where no tax was due over time she became more insistent and he responded more insistently including outright refusals to allow her to file returns and threatened to leave her which would cause serious financial loss regarding the estimated-tax penalty wolfgram argues it is not established that out of the multiple bills she had to pay that she reasonably knew that there was any bill due and owing to the irs she reasonably knew that she didn’t need a whole lot of write offs including automobile business mileage to ‘zero her income_tax obligation for those two years’ that spending dollar_figure on a business as against about dollar_figure gross_income should zero the income_tax_liability for that year is not unusual ii deficiencies wolfgram must prove that the determinations of the deficiencies contained in the notices are wrong rule a 290_us_111 wolfgram agreed in the stipulations of facts that she received the wages interest and state income-tax refund determined in both notices of deficiency she does not dispute that these payments are includable in her income see sec_61 compensation_for services interest refund of state taxes the payment of which was deducted by the taxpayer in a prior year brobst v commissioner tcmemo_1988_456 tracy v commissioner tcmemo_1985_40 thus we address her arguments that in the tax years at issue she is entitled to the schedule c deductions from her purported bed-and-breakfast business hope scholarship and lifetime learning credits and dependency_exemptions a deductions claimed for the cost of constructing the house as noted above the wolfgrams deducted expenses on their and schedule cs that they claim were related to the building of a bed-and-breakfast inn because some of these expenses were indeed related to building a house that was designed in part to be operated as a bed-and-breakfast inn a threshold issue is whether the wolfgrams’ involvement in building the house constitutes the carrying on of a business as we explain below in part ii a we hold that it does not then in part ii a a through i we discuss each line item of the and schedule cs and explain additional reasons why wolfgram is not entitled to her schedule c deductions the bed-and-breakfast activity did not constitute a trade_or_business sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business the supreme court held in 480_us_23 that to be considered to be carrying_on_a_trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit thus a threshold determination under groetzinger is whether the taxpayer engaged in an activity with sufficient continuity and regularity that the activity constitutes a trade_or_business in considering whether the wolfgrams’ involvement with the alleged bed-and-breakfast inn was sufficiently continuous and regular it does not matter whether the wolfgrams intended to sell the house or operate it as a bed-and-breakfast inn if they intended to operate it as a bed-and-breakfast inn no such operation ever began because the wolfgrams never had a customer nor is there any evidence of any sales efforts that could have led to customers see 114_tc_333 expenses_incurred before cabin rental_activity became an active trade_or_business were not deductible 75_tc_424 expenses_incurred before the commencement of business operations are not deductible under sec_162 affd without published opinion 691_f2d_490 3d cir 20_tc_511 the petitioners were not engaged in any trade_or_business at the time the expenses were incurred the expenses were not related to the conduct of the business that they were then engaged in but were preparatory if the wolfgrams intended to sell the house the construction and sale of a single bed-and-breakfast inn did not constitute continuous and regular activity it was a one-time job batok v commissioner tcmemo_1992_727 see also kling v commissioner tcmemo_2001_78 no trade_or_business found when taxpayer sold sports memorabilia only sporadically the wolfgrams have not started building any other structures in the substantial time that has elapsed since the completion of the one at issue here although they claimed at trial that they were in the process of examining other lands that can be built on or rebuilt they did not provide evidence that they ever attempted to sell the new house to a bed- and-breakfast operator thus they were not carrying_on_a_trade_or_business during the years at issue because they did not show they were engaged in an activity with regularity and continuity see sloan v commissioner tcmemo_1988_294 affd without published opinion 896_f2d_547 4th cir under commissioner v groetzinger supra pincite the taxpayer's primary purpose for engaging in the activity must be for income or profit the taxpayer must have entered into the activity or continued the activity with the actual and honest objective of making a profit 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs and the taxpayer must prove that profit was the dominant or primary objective of his or her venture mattfeld v commissioner aftr 2d 9th cir citing 820_f2d_321 n 9th cir affg t c memo affg tcmemo_1992_273 wolfgram did not prove that earning a profit was the primary purpose of building the house the testimony is equivocal as to the exact purpose of the venture--operating a bed-and-breakfast inn or selling a bed- and-breakfast inn as wolfgram has the burden_of_proof we conclude that she intended to operate the inn not to sell it we do not know how much of the inn was to be allocated to rent- paying tenants therefore we cannot say that wolfgram’s primary motive in operating the inn was to turn a profit as opposed to providing an abode for herself and her husband see rule a welch v helvering u s pincite even if the wolfgrams were carrying_on_a_trade_or_business the amounts incurred to construct the house would not be fully deductible in the year they were incurred sec_263 requires capitalization of any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_263 the regulations list examples of capital expenditures one of which is the cost of acquisition construction or erection of buildings sec_1_263_a_-2 income_tax regs the statute thus prohibits full deductions of construction costs for the same tax_year as the year in which they were incurred additional reasons primarily the lack of substantiation that wolfgram is not entitled to the schedule c deductions line-by-line analysis having rejected the schedule c deductions generally for the reasons described in part ii a we now examine why each line item on the schedule c should be disallowed a common theme in this line-by-line discussion is wolfgram’s failure to meet her burden of proving that she is entitled to her deductions in particular she had to prove she incurred the amounts that support her claims for the deductions see 503_us_79 citing 319_us_590 a taxpayer must maintain records relating to their expenses and must prove his or her entitlement to all claimed deductions credits and expenses in controversy the taxpayer's burden thus includes the burden of substantiation see sec_6001 rule a 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs 6although an amount that is required to be capitalized under sec_263 can be partially deducted under sec_167 as depreciation wolfgram has not demonstrated that she is entitled to a depreciation deduction sec_1_6001-1 income_tax regs provides any person subject_to tax under the code shall continued the code and the regulations do not expressly say what the remedy is if the taxpayer has no records proving the exact amount of an expense the caselaw provides guidance if a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the expense under 39_f2d_540 2d cir a court may approximate the amount of the allowable deduction bearing heavily if the court chooses against the taxpayer whose inexactitude is of his or her own making for the rule in cohan to apply there must be sufficient evidence in the trial record to provide a rational basis for the estimate otherwise the claimed deduction must be disallowed 94_tc_337 85_tc_731 79_tc_888 79_tc_846 78_tc_801 we discuss whether wolfgram has met her burden of proving that the couple incurred each expense deducted on the bed-and-breakfast schedule cs for and in parts a through i below continued keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information a amounts deducted as car and truck expenses on the joint returns that the wolfgrams filed several years later they claimed that in date they began using a vehicle for a combination of business and other uses and that in they used the same vehicle for a combination of business and other uses it is unclear whether the vehicle described on the return was wolfgram’s car which she drove from the mobile home to her place of employment and back or whether the vehicle is the truck used by wolfgram’s husband which he used in part in the construction of the new house to the extent that wolfgram seeks to deduct the expense of operating her car the expense is not deductible the regulations under sec_262 state that the taxpayer’s costs of commuting to his place of business or employment are personal expenses and do not qualify as deductible expenses sec_1_262-1 income_tax regs thus the cost of wolfgram’s commute to and from her full-time job is not deductible but even if the deducted miles were for wolfgram’s husband’s truck the mileage expense would not be allowable sec_274 disallows any deduction with respect to listed_property unless the taxpayer adequately substantiates the amount of sec_262 provides that except as otherwise expressly provided no deduction shall be allowed for personal living or family_expenses the expense the time and place of the travel or the use of the property the business_purpose of the expense and the business relationship of the persons using the property a passenger_vehicle and any other_property used as a means of transportation are listed_property sec_280f and ii testimony alone without corroborative evidence does not satisfy the requirements of sec_274 and thus the cohan_rule is inapplicable sec_274 united title ins co v commissioner tcmemo_1988_38 wolfgram’s husband’s testimony that he used the truck in the construction effort is not sufficient on its own to satisfy the strict substantiation requirement without a travel log furthermore even if some of the miles driven in the truck were related to the house we have found that the construction of the house does not constitute a business under sec_162 and that a profit_motive was not the dominant purpose of the venture b amounts deducted for contract labor expenses wolfgram deducted dollar_figure in and dollar_figure in for contract labor wolfgram’s husband testified that the dollar_figure was the payment he made to an architect in to design the new house he did not substantiate the deduction through testimony or documentation he offered to get his laptop computer from his car during the court’s recess to find data regarding the contract labor expenditures he did not do so the deduction for contract labor is not allowable for at least two reasons first we find that the wolfgrams did not expend any money for contract labor in on account of the void in the trial record regarding the expense for this year second even to the extent that the wolfgrams spent the money to construct the new house this activity does not qualify as the carrying on of a business under sec_162 c amounts deducted as insurance wolfgram deducted dollar_figure for insurance for both tax years at issue the record does not show that the dollar_figure was paid for insurance thus the amount is not deductible because wolfgram has the burden_of_proof even if the amount was a cost of constructing the new house this construction does not qualify as a business activity for purposes of sec_162 d amounts deducted as interest wolfgram deducted dollar_figure for interest for the record lacks any proof of what this dollar_figure entry represented the amount is therefore not deductible because wolfgram has the burden of proving she is entitled to the deduction see indopco inc v commissioner u s pincite even if the amount financed the new house the wolfgrams were not engaged in a trade_or_business under sec_162 e amount deducted as office expense the wolfgrams’ joint income_tax return deducted dollar_figure as office expense the record does not show what this amount corresponds to the amount is therefore not deductible because none of the requirements for deduction were proven and even if the amount related to the new house the activity is not a business activity for purposes of sec_162 f amounts deducted for mobile home rent the wolfgrams deducted dollar_figure in each year as a rental expense this amount corresponded to the yearly rent for the mobile home the amount is not deductible for either year first the wolfgrams cannot deduct a portion of the mobile home rent because the wolfgrams were not engaged in a trade_or_business see sec_280a second even if this sec_280a provides in relevant part sec_280a a general_rule --except as otherwise provided in this section in the case of a taxpayer who is an individual or an s_corporation no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence c exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit continued requirement was satisfied wolfgram has not demonstrated that a portion of the mobile home was used exclusively for her alleged business see sec_280a g other_amounts deducted as rent the wolfgrams deducted dollar_figure and dollar_figure for the expense of renting other business property in and respectivelydollar_figure this amount is not deductible because the record does not show what this amount is for and the wolfgrams were not carrying on a business h amounts deducted for repairing the mobile home the wolfgrams deducted dollar_figure in for repair of the mobile home the amount is not deductible for the same reasons that the rental expense of the mobile home is not deductible ie no continued which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business 10schedule c contains a line item for reporting the expense of renting or leasing other business property ie business property other than vehicles machinery and equipment regular conduct of a business and no exclusive use of the property see sec_280a i amounts deducted for utilities the wolfgrams deducted dollar_figure and dollar_figure for utilities in and respectively wolfgram’s husband testified at trial that the utility expenses were payments for the electricity that was used to construct the new house he acknowledged that the couple did not maintain separate_accounts with their electric utility provider for service to the mobile home and the new house the utility expenses are not deductible first we have no way of estimating the amounts of the expenses attributable to the mobile home because the wolfgrams did not maintain separate_accounts and because they provided us with no documents the testimony of wolfgram’s husband was too vague for us to believe that the entire amount for each year was attributable to the mobile home even if we could make an estimate the amounts attributable to the mobile home are not deductible for the same reasons that the rental expense of the mobile home is not deductible ie no conduct of a business and no exclusive use see sec_280a second any amounts attributable to construction are not deductible because the wolfgrams were not carrying on a business during the tax years at issue b various exemptions and credits wolfgram claimed dependency_exemptions for two sons on the joint_return and for one son on the joint_return sec_151 as in effect during the tax years at issue permits an exemption for each of a taxpayer’s children who is younger than or younger than if a student the wolfgrams did not testify how old their children were where they lived who supported them or even if they had children at all under these circumstances wolfgram is not entitled to any dependency exemptionsdollar_figure wolfgram also claimed a dollar_figure lifetime_learning_credit for and a dollar_figure hope scholarship credit for on behalf of one of her sons see sec_25a wolfgram did not submit any documents to this court that substantiate the claims for these educational credits nor did either of the wolfgrams provide any testimony on the issuedollar_figure although cohan allows us to estimate the amounts of deductions if the taxpayer proves that some deductible expenses were incurred and if there is a reasonable basis for estimating the amounts these two conditions are not satisfied here 11wolfgram did not discuss the exemptions in her opening or reply briefs the irs noted wolfgram’s lack of proof in its answering brief 12they also failed to discuss it in both their opening and reply briefs the irs mentioned the issue in its answering brief iii additions to tax the irs bears the burden of production with respect to the additions to tax determined under sec_6651 and sec_6654 sec_7491 thus once the taxpayer files a petition alleging an error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the irs produces evidence that the addition_to_tax or penalty is appropriate 118_tc_358 once the irs has produced the evidence demonstrating that the addition_to_tax or penalty is appropriate the taxpayer must provide the court with sufficient evidence that the irs’s determination is incorrect 116_tc_438 the irs’s burden of producing evidence to show that the imposition of the penalty is appropriate does not require the irs to defeat various defenses that the taxpayer can assert in response to penalties such as the possibility that the taxpayer had reasonable_cause for engaging in the conduct id pincite a sec_6651 failure-to-file addition_to_tax the irs determined that wolfgram was liable for the sec_6651 late-filing addition_to_tax for the tax years and sec_6651 imposes an addition_to_tax for failing to file a return by the filing deadline determined by taking into account any extensions unless such failure is due to reasonable_cause and not due to willful neglect the late-filing addition_to_tax i sec_5 percent of the net amount of tax due on the date prescribed for payment for each month such failure continues for up to months sec_6651 b wolfgram stipulated that she and her husband submitted joint returns for and that the irs received in early several years after the returns were due the stipulation satisfies the irs’s burden of producing evidence that the late- filing addition_to_tax should be imposed for each of the tax years at issue sec_6651 provides that the late-filing addition_to_tax shall not be imposed if it is shown that such failure_to_file is due to reasonable_cause and not due to willful neglect reasonable_cause is demonstrated if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301 c proced admin regs willful neglect involves a conscious intentional failure or reckless indifference 469_us_241 wolfgram claims in her brief that she had reasonable_cause for her failure_to_file timely returns because her husband threatened to leave her and this would cause her financial injury she also claimed that her husband promised to file a return but told her they did not need to do so because there was no tax due and no penalty for failure_to_file where no tax was due wolfgram has not cited any case that has considered whether spousal threats can constitute reasonable_cause for failing to file a return even if we were to accept that wolfgram’s husband threatened to leave her she did not prove her contention that the threat was financially significant as far as we know wolfgram’s husband did not earn any money during the years at issue wolfgram submitted no evidence that he owned any substantial assets therefore we do not know why her husband’s threat was significant enough to bend wolfgram’s will to her husband’s directive that she not file a return and without her testimony about the effect of his threat we are unconvinced that she was unable to resist his demandsdollar_figure wolfgram also claimed that she relied on her husband’s assurances that he would file a return and that the couple owed no tax anyway and would not be penalized his first assurance does not constitute reasonable_cause wolfgram had an obligation to monitor her husband’s compliance with the filing deadline and ensure he followed through see united_states v boyle supra pincite the failure to make a timely filing of a tax_return is not excused by the taxpayer's reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing 13indeed because wolfgram failed to testify that she could not resist her husband’s demands we infer that she was able to resist his demands see 6_tc_1158 affd 162_f2d_513 10th cir wolfgram was not reasonable in relying on her husband’s second assurance that the couple would not be penalized for failing to file sec_6012 generally requires a taxpayer to file a return if his or her gross_income exceeds the applicable exemption_amount neither the code nor the caselaw excepts from this filing requirement a taxpayer who has deductions or credits sufficient to eliminate the tax_liability that would otherwise be due thus wolfgram’s husband’s advice that the couple need not file a return was incorrect the regulations state that reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs wolfgram did not consult a tax professional thus she cannot claim reliance on professional advice see huang v commissioner tcmemo_1997_257 taxpayers had no reasonable_cause for avoiding negligence_penalty when taxpayers failed to consult a tax professional to verify the disallowed claims made on their return we find that wolfgram had no reasonable_cause for failing to file her tax returns on time for the tax years and b sec_6654 failure-to-pay-estimated-tax addition_to_tax the irs determined in its notices of deficiency that wolfgram was liable for the sec_6654 addition_to_tax for failing to pay estimated income_tax for the tax years and it later conceded that she was not liable for the addition for wolfgram contends that no penalty should be imposed because she estimated that she owed no tax for but the penalty calculations do not depend on what a taxpayer estimates the tax will be according to the code wolfgram’s required_annual_payment i sec_90 percent of her actual tax_liability for if she did not file a return for either or see sec_6654dollar_figure wolfgram admits in her reply brief that she filed no return for she also did not file a return for dollar_figure therefore her required_annual_payment is equal to 14the required_annual_payment is equal to the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year sec_6654 15wolfgram did not file a return for either or until after the notices of deficiency for those years were issued a return filed after a notice_of_deficiency is issued is not a filed return for purposes of the test contained in sec_6654 121_tc_308 the taxpayer would be able to negate the addition_to_tax continued percent of her actual tax_liability for dollar_figure wolfgram did not make any part of the required_annual_payment on the dates required by the statute consequently the irs has satisfied its burden of production under sec_7491 for the sec_6654 addition_to_tax see 127_tc_200 affd 521_f3d_1289 10th cir wolfgram’s claim that she should not be subject_to the estimated-tax penalty because she estimated that she owed no tax for amounts to a reasonable_cause defense--but there is no reasonable_cause defense available for the penalty only the exceptions set forth in sec_6654 exonerate a taxpayer from the penalty 75_tc_1 33_tc_1071 sec_1_6654-1 income_tax regs none of the exceptions is applicable here therefore wolfgram is liable for the sec_6654 addition_to_tax for continued simply by filing a return for that year that showed a tax_liability less than the quarterly estimated payments actually made or if none had been made that showed a zero tax_liability such a result is inconsistent with both the purpose and function of sec_6654 the same reasoning applies to the test contained in sec_6654 16we need not compare the sec_6654 amount to the sec_6654 amount because wolfgram did not file a return for see sec_6654 127_tc_200 affd 521_f3d_1289 10th cir she did not file a return for thus her required_annual_payment i sec_90 percent of her actual tax_liability for in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
